Citation Nr: 0515526	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  03-09 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of shell 
fragment wound of the left thigh, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from January 1942 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The veteran's case was remanded for 
additional development in April 2004.  It is again before the 
Board for appellate review.


FINDINGS OF FACT

1.  The veteran experienced a severe wound of the popliteal 
region of the left leg, with popliteal artery and vein 
ligation, which resulted in some loss of muscle tissue at the 
site, pain, cramping, and swelling of the left leg.  

2.  The veteran's entry wound scar is manifested by 
tenderness and slight adhesion to the underlying tissue in 
the posterior popliteal region of the left leg.


CONCLUSIONS OF LAW

1.  An increased evaluation for muscle residuals of shell 
fragment wound of the left thigh is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.55, 4.56, 4.73, Diagnostic Codes 5313, 5317 (2002). 

2.  A separate 10 percent evaluation for an entry wound scar 
of the posterior popliteal region of the left leg is 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.118, Diagnostic Code 7804 (2002); 38 C.F.R. § 4.118 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from January 1942 to August 
1945.  A review of his service medical records (SMRs) reveals 
that he suffered lacerating shell fragment wounds of the left 
popliteal artery and vein in March 1944.  The veteran was 
initially treated at the 56th Evacuation Hospital and later 
transferred to the 45th General Hospital.  The veteran was 
subsequently transferred to Percy Jones General Hospital for 
treatment and rehabilitation.

A clinical record from that facility, dated in August 1944, 
noted that the veteran walked with a trifle limp but nothing 
marked.  The veteran noticed some tightening of the muscles 
of the back of the left leg but was in no pain.  He reported 
that there was some loss of sensation in the leg and foot at 
the time of the injury but that loss had disappeared.  The 
wound was described as well healed.  The veteran had flexion 
to 100 degrees and full extension.  The veteran underwent 
physical therapy and was noted to have almost complete motion 
of his leg at the time of discharge.  He did experience some 
pain after some walking.  He was considered ready for a 
return to duty.

The veteran was treated for pain in his feet in December 
1944.  The only reference to his shell fragment wound (SFW) 
of the left leg was a notation that he experienced pain in 
the left calf on walking.

The veteran's August 1945 discharge physical examination 
revealed a 20 percent loss of the left hamstring muscle.  A 
scar in the left popliteal region was also noted.

The veteran submitted his claim for disability compensation 
benefits in August 1945.  He was granted service connection 
for a scar of the left popliteal region, 20 percent loss of 
the left hamstring muscle, Muscle Group XIII, in August 1945.  
He was assigned a 30 percent disability evaluation.  

The veteran's disability evaluation was increased to 40 
percent by way of a rating decision dated in April 1947.  The 
40 percent evaluation was made effective from April 1, 1946.  
The characterization of the disability was changed to gunshot 
wound of the left leg, penetrating, with severance of the 
popliteal artery and vein, with debridement and damage to 
Muscle Group XIII.

The veteran was afforded a VA examination in August 1947.  
The veteran reported that he had pain in his left leg and 
foot if he stood all day.  The examiner noted that the 
veteran had returned to work as a bookbinder with his pre-war 
employer but had quit because he could not get a position 
where he did not have to stand all day.  He took another job 
as a bookbinder with another bookbinder.  He had not lost any 
time from work because of illness or other causes.  The 
examiner reported that there was a freely movable scar over 
the left popliteal area, posterior, medial aspect.  He said 
that there was no evidence of muscular atrophy or 
fibrillation.  The examiner said that the veteran's muscle 
power appeared to be equal and adequate, bilaterally.  There 
was no motor or sensory disturbance in the area.  The 
examiner said that the deep and superficial reflexes were 
physiological.  The examiner also said that, although the 
veteran received a penetrating wound of the left leg, there 
were no associated neurological disturbances manifested.  He 
said that the veteran had made an adequate adjustment, had 
not lost any time from work, and his earning power was above 
what it had been prior to service.

The veteran submitted his claim for an increased evaluation 
in June 2002.  He said that he had no treatment for his 
service-connected SFW residuals.  He also said that he had 
constant pain and muscle cramping and had to walk slowly 
because of the pain.  The veteran added that he had severe 
pain on doing stairs.

The RO wrote to the veteran in July 2002 and informed him of 
the evidence required to substantiate his claim for an 
increased evaluation.  The veteran was advised as to the 
different types of evidence that could be submitted to show 
an increase in disability.  He was asked to identify any 
pertinent treatment records and provide a release for the RO 
to obtain any outstanding records.  He was informed that he 
should submit any additional evidence within 30 days of the 
date of the letter.  Finally, the veteran was informed that 
he would be afforded a VA examination.

The veteran was afforded a VA orthopedic examination in 
August 2002.  The examiner noted the history of the veteran's 
SFW wound.  The veteran reported that he would get occasional 
aching and soreness in his left leg.  The examiner also noted 
that the veteran had had a separate injury where he fell and 
fractured his left kneecap that was surgically treated.  The 
veteran further reported that he had occasional aching and 
soreness in the posterior aspect of the left thigh but 
otherwise functioned normally.  The veteran was retired and 
not working.  The veteran could perform normal daily 
activities.  The examiner said that the veteran could 
ambulate without assistance and had normal station and gait.  
The examiner noted that the veteran had a scar that was 8-
centimeters (cm) long posteriorly over the left distal thigh 
and knee.  He said that the wound was just slightly fixed to 
the soft tissues.  He said that there was no evidence of any 
nerve, artery, bone or muscle damage.  The examiner reported 
that the veteran had a range of motion for the left leg from 
0 to 140 degrees.  The examiner said that the veteran had 
excellent strength to flexion and extension in his knee and 
that muscle strength was essentially normal.  X-rays of the 
left femur were interpreted to show minimal degenerative 
changes in the left hip and left knee.  There was a metallic 
screw and metallic wire in the left patella.  There was no 
recent fracture or dislocation noted.  The diagnosis was 
residual SFW of the left thigh.

The veteran testified at a Travel Board hearing in October 
2003.  The veteran said that he had been treated at a VA 
facility in May 2003.  He said he was treated for leg 
swelling that extended down his leg to his ankle.  He said 
that the VA physician told him that the swelling and leg 
cramps were probably caused by poor circulation.  He said 
that he was told that there was really nothing that could be 
done about it.  The veteran said that he had been told years 
ago that he would have more pain in his leg as he got older.  
He also said that he was told that he might lose his leg.  
The veteran testified that he had experienced swelling in his 
leg since his time in service.  He said that he would relieve 
his swelling by bed rest.  The veteran said that he would 
experience a pinching in his muscles and would get a lot of 
leg cramps.  He also said that he would get cramps at night 
and this would affect his ability to sleep.  The veteran was 
asked if his disability affected his knee function.  He said 
that mostly what happened were cramps.  

The Board remanded the veteran's case in April 2004.  The 
remand was to obtain the treatment records referenced by the 
veteran and to afford him a more recent VA examination.  The 
veteran was also to be given the opportunity to submit any 
additional evidence on his behalf.

The RO, through the Appeals Management Center (AMC), wrote to 
the veteran in April 2004.  The letter again informed the 
veteran of the evidence he needed to submit to substantiate 
his claim for an increased evaluation.  He was asked to 
identify any facility, especially VA, where he had received 
treatment.  He was further informed that if he had not been 
treated or examined, he could submit a statement on his own 
behalf.  

The veteran submitted a statement in July 2004.  He said that 
he had suffered from leg pain and cramps for 60 years.  He 
noted that he had not slept in the same bed with his wife due 
to his "throwing hand grenades" and from jumping out of bed 
because of leg cramps.  He said that he also experienced 
swelling in his leg.  He had thought about going to the 
hospital for it but felt that nothing could be done for his 
problem.  

Associated with the claims file are VA treatment records for 
the period from May 2003 to July 2004.  The records show that 
the veteran presented for treatment of complaints of swelling 
of the left leg May 7, 2003.  The veteran gave a history of 
swelling for the past six days.  The physician treatment 
record notes that the veteran had 2-3+ edema of the left 
lower extremity, with pitting at the ankles, and non-pitting 
to the knee.  An ultrasound of the lower left extremity was 
negative for any evidence of a deep vein thrombosis.  The 
assessment was chronic venous insufficiency (CVI).  The 
veteran was prescribed a non-steroidal anti-inflammatory drug 
(NSAID), and told to return to the clinic as needed.  The 
veteran was seen again in June 2003 with multiple complaints, 
to include left leg pain and cramping.  No specific 
assessment or diagnosis was provided in regard to the latter 
complaints.  Similar complaints were noted in March 2004.

Several of the VA clinical entries noted that the veteran was 
also receiving treatment from a non-VA physician.  However, 
the veteran has not identified this physician or provided any 
records of treatment.

The veteran was afforded a VA orthopedic examination in 
August 2004.  The examiner noted the history of the veteran's 
SFW.  The veteran complained of pain, soreness, and 
tenderness in, and across, the posterior aspect of the left 
knee.  The symptoms had gotten worse over time.  The veteran 
said that he experienced increase ache, pain, and tenderness 
in his left leg.  The examiner said that repetitive use 
caused an increase in ache, pain, soreness, tenderness, and 
fatigability in the left knee.  The veteran said that weather 
changes also caused pain in his left leg.  The veteran did 
not use a cane or brace.  He was able to do normal daily 
activities and was on no medication for his leg complaints.  
The examiner said that the veteran was able to ambulate 
without aide or assistance but had a slight limp on his left 
leg.  There was an 8-cm long scar, with tenderness, over the 
posterior aspect of the left knee.  The scar was slightly 
fixed at the soft tissues.  There was no evidence of any bone 
or nerve damage.  The veteran was said to have a range of 
motion of the left knee from 0 to 135 degrees.  There was 
only slight pain with active and passive motion, with and 
without resistance.  The examiner said that the veteran's 
left knee was stable to medial and lateral and 
anterior/posterior testing.  No effusion was noted.  The 
examiner added that his review of the claims file and SMRs 
showed that there was original damage to the veteran's 
popliteal artery and popliteal vein.  They were ligated but 
not repaired at the time of the original injury.  The 
examiner said that the veteran's diagnosis should be changed 
to residual shell fragment wound to the left distal thigh 
with artery and vein damage.

The veteran was afforded another VA examination, by a 
vascular specialist, in December 2004.  The examiner noted 
that the veteran had been previously evaluated via an 
orthopedic examination.  He also noted the veteran's wound 
history as involving ligation of the popliteal artery and 
vein.  The examiner noted that the veteran complained of 
recurrent pain in the left leg, with intermittent swelling, 
since service.  The veteran did not have any at rest pain, or 
non-healing ulcers.  The veteran complained of leg cramps at 
night and swelling that occurred approximately once a month.  
The examiner said that there were no carotid bruits or 
pulsatile abdominal mass.  He said that there was evidence of 
venous insufficiency in the left leg with small varicosities.  
There was no significant difference in size of obvious edema.  
The examiner noted that several non-invasive tests/studies 
were done in evaluating the veteran.  He said that ankle-
brachial index (ABI) (ankle-to-arm systolic blood pressure 
ratio) and waveforms were within normal limits.  He also said 
that Duplex studies revealed a widely patent popliteal artery 
and vein with mild reflux.  The examiner concluded that there 
was no evidence of arterial injury associated with the 
popliteal area.  He said that the veteran had mild reflux in 
the popliteal vein.  This was not consistent with popliteal 
vein ligation.  The examiner said that the veteran's pain was 
not due to arterial or venous problems.  He said that he 
would defer to the orthopedist in regard to the 
musculoskeletal system as the root cause.

The veteran was afforded a VA post-traumatic stress disorder 
examination in December 2004.  He again related complaints of 
leg pain and cramps.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

Disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
When evaluating damage to muscle groups, disability pictures 
are based on the cardinal signs and symptoms of muscle 
disability, such as loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  See 38 C.F.R. 
§ 4.56(c) (2004).

For moderately severe disability of muscles, the type of 
injury will be a through and through or deep penetrating 
wound by a small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  The service 
department record or other evidence should show 
hospitalization for a prolonged period for treatment of the 
wound, as well as evidence of consistent complaints of 
cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
(if present) exit scars indicating track of the missile 
through one or more muscle groups, and indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance when compared with the sound side 
will demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (2004).

A severe injury of the muscle contemplates a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Service 
department record or other evidence show hospitalization for 
a prolonged period for treatment of wound.  There is a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
38 C.F.R. § 4.56 (d)(4) (2004).

The veteran's service-connected residuals of shell fragment 
wound of the left thigh have been evaluated as 40 percent 
disabling, for a severe wound, since April 1946 under 
Diagnostic Code 5313 for disabilities pertaining to muscles 
involving the pelvic girdle and thigh.  38 C.F.R. § 4.73 
(2004).  Diagnostic Code 5313 provides for the evaluation of 
impairment muscles associated with Muscle Group XIII, 
posterior thigh group that includes the hamstring complex of 
2 joint muscles -- (1) biceps femoris; (2) semimembranosus; 
and (3) semitendinosus.  The function of this Group is (1) 
extension of the hip and flexion of the knee; (2) outward and 
inward rotation of the flexed knee; and (3) acting with 
rectus femoris and sartorius synchronizing simultaneous 
flexion of hip and knee and extension of hip and knee by 
belt-over-pulley action at the knee joint.  Id.  A severe 
injury warrants a 40 percent disability evaluation.  The 40 
percent evaluation is the highest schedular evaluation 
available under Diagnostic Code 5313.  Id.  Thus, as the 
veteran is already evaluated as 40 percent disabled under 
Diagnostic Code 5313, there is no basis to grant an increased 
evaluation for his disability under that diagnostic code.

Another diagnostic code for consideration is 5317.  
Diagnostic Code 5317 pertains to disabilities involving 
Muscle Group XVII, (1) pelvic girdle group 2; (1) gluteus 
maximus; (2) gluteus medius; (3) gluteus minimus.  The 
function of this Group is extension of the hip (1); abduction 
of thigh; elevation of opposite side of the pelvis (2, 3); 
tension of fascia lata and iliotibial (Maissiat's) band, 
acting with XIV (6) in postural support of body steadying 
pelvis upon head of femur and condyles of femur on tibia (1).  
Under Diagnostic Code 5317 a 50 percent evaluation is for 
consideration for a severe wound.

In reviewing the evidence of record, there is no indication 
that the veteran suffered any type of wound or damage to 
Muscle Group XVII to warrant consideration of a 50 percent 
evaluation for his severe wound.  

Even under the regulations set forth in 38 C.F.R. § 4.55(e) 
(2004), which allow for an increase by one level in the 
rating assigned because multiple muscle groups in the same 
anatomical region are affected, a rating greater than 40 
percent is not warranted.  In order to apply the rule of 38 
C.F.R. § 4.55(e) there must be more than one compensably 
disabling muscle group acting on different joints.  In this 
case, the veteran's service-connected SFW is limited to 
Muscle Group XIII and the knee.  Given the minimal functional 
loss, i.e. fatigue after use, with some of the symptoms 
typical of muscle damage such as pain or cramping, the Board 
finds that the veteran's disability is best characterized by 
his current 40 percent evaluation.  There is no basis for 
saying that any other affected group is so disabling as to 
warrant a compensable rating, especially because there has 
been no adverse effect on a different joint.  All in all, the 
disabling effects on function amount to no greater disability 
than contemplated by the criteria set out for a severe muscle 
disability.  

The Board notes that the veteran was evaluated for any 
possible neurological or vascular disability that could be 
associated with his service-connected SFW.  Those evaluations 
determined that there was no current neurological or vascular 
component to the veteran's disability.

The evidence of record does not support an increased 
evaluation for the residuals of the veteran's service-
connected GSW, as related to the muscle damage.  Accordingly, 
his claim, in that respect, is denied.

In Esteban v. Brown, 6 Vet. App. 259 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
consideration must be given to whether scarring due to 
missile or fragment injury must be evaluated in order to 
determine whether a rating separate from that warranted for 
underlying muscle damage is warranted.  Thus, the Board will 
also analyze whether a compensable evaluation is warranted 
for the veteran's entry wound scar.  

The rating schedule indicates, in Diagnostic Codes 7803 and 
7804, that a scar can be rated 10 percent (maximum rating 
allowed) disabling if it is superficial, poorly nourished, 
with repeated ulceration, or if it is superficial, tender and 
painful on objective demonstration.  See 38 C.F.R. § 4.118 
(2004).  In this case, the medical evidence of record shows 
that the veteran's left thigh entry wound scar is slightly 
tender on examination.  The veteran also testified that he 
experienced an ache in the area of this scar.  However, there 
is no evidence of ulceration or skin breakdown.   
Accordingly, the Board finds that the symptoms relative to 
the scar itself, without consideration of the underlying 
muscle problems discussed above, warrant a 10 percent rating 
under Diagnostic Code 7804.  This rating is assignable on 
account of a tender and painful scar separate from the 40 
percent rating for muscle damage.  See Esteban, supra.  
Again, 10 percent is the maximum evaluation allowed under 
this diagnostic code.

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating disabilities involving the skin.  See 
67 Fed. Reg. 49,590-49,599 (2002).  In regard to evaluation 
of disabilities involving Diagnostic Codes 7803, 7804, there 
was little change in the criteria, and 10 percent remained 
the maximum schedular rating for those diagnostic codes.  
Further, under either the prior, or amended regulations, the 
veteran did not satisfy the rating criteria under Diagnostic 
Codes 7800, 7801, or 7803, 38 C.F.R. § 4.118 (2002), or 
38 C.F.R. § 4.118 (2004), to warrant the assignment of a 
higher rating than the 10 percent.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased evaluation for the veteran's 
muscle-related residuals of his service-connected SFW, or an 
evaluation higher than 10 percent for his entry wound scar.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

The Board has also considered whether a rating is warranted 
based on criteria not specifically defined in the rating 
schedule; however, the evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2004).  The current evidence of record 
does not demonstrate that the muscle damage or scar has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  It is undisputed 
that each has an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2004).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096, (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2004)), and the implementing regulations 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  There is no outstanding information or 
evidence needed to complete a claim in this case.  The 
veteran filed his claim for an increased evaluation for a 
long-standing service-connected disability in June 2002.  The 
necessary information to complete his application for 
benefits is of record.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO initially notified the veteran of the 
evidence/information required to substantiate his claim by 
way of a letter dated in July 2002 as noted above.  The 
veteran was advised to submit any evidence he had, and to 
identify evidence he wanted the RO to obtain on his behalf.

The veteran's case was remanded for additional development in 
April 2004.  The RO again wrote to the veteran that same 
month.  The RO advised the veteran in some detail of the 
evidence required to substantiate his claim and what VA would 
do in assisting him to develop his claim.  The veteran was 
asked to submit evidence in his possession.  He was informed 
of the evidence previously obtained in the development of his 
claim.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (To the extent that required notices 
were not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

The RO assisted the veteran in the development of evidence.  
Treatment records were obtained from VA.  The veteran was 
afforded two examinations.  The veteran also presented 
testimony at a Travel Board hearing in October 2003.

The Board notes that the veteran was advised on two occasions 
to identify any source of treatment records that could be 
helpful to his claim.  Despite the advice, the veteran did 
not identify any private health care sources, although there 
were entries in the VA treatment records that noted such 
care.  VA is not responsible for obtaining records that the 
veteran fails to identify as pertinent to his claim or where 
he does not provide sufficient information so that the 
records may be obtained.  38 C.F.R. § 3.159(c)(1)(i) (2004).  

The veteran has not alleged that there is any outstanding 
evidence that would support his contentions.  The Board is 
unaware of any outstanding evidence.  Therefore, the Board 
finds that the VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2004).


ORDER

Entitlement to an evaluation in excess of 40 percent for 
residuals of shell fragment wound of the left thigh (other 
than scarring) is denied.

Entitlement to a separate 10 percent rating for an entry 
wound scar of the posterior popliteal region of the left 
thigh is granted, subject to the criteria which govern the 
payment of monetary awards.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


